Citation Nr: 9922620	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-19 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for hearing loss.

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right ear 
disorder.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in October 1998.  A statement of the case was 
mailed to the veteran in November 1998.  The veteran's 
substantive appeal was received in December 1998.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed hearing loss disability and 
service.


CONCLUSION OF LAW

The claim of service connection for hearing loss is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has hearing loss 
which originated during service.  The veteran maintains that 
he perforated his right ear drum during service and was also 
exposed to acoustic trauma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Additionally, the pertinent laws and 
regulations provide that sensorineural hearing loss will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).

The regulations pertaining to hearing loss provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his hearing loss 
had its onset during service, this assertion does not make 
the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

There are no available service medical records for review.  
The veteran was discharged in September 1958.  The veteran 
originally filed a claim of service connection for a right 
ear disorder in May 1979.  He did not claim that he had 
hearing loss at that time.  In conjunction with his other 
claim (service connection for a right ear disorder), he 
submitted a statement from his brother in which his brother 
indicated that the veteran had suffered from recurring 
earaches of the right ear since service.  His brother did not 
mention hearing loss.  

The veteran's post-service medical records consist of the 
following.  In June 1979, a statement was submitted by James 
O'Brien, M.D., which indicated that Dr. O'Brien had treated 
the veteran for an earache of the right ear that had lasted 
for 2 nights.  His diagnosis was "? of old perforation of 
right ear drum scarring and scarring of left ear drum."  
There was no diagnosis of hearing loss.  Thereafter, Dr. 
O'Brien verified that he had no other treatment records of 
the veteran available to forward to the VA.  

In November 1997, an ear evaluation report was received from 
Thomas R. Klein, M.D., in which Dr. Klein indicated that the 
veteran reported that he had had problems with his right ear 
since 1956 during service when he had ruptured his ear drum 
while in flight aboard an airplane.  Currently, the veteran 
complained of hearing loss.  Dr. Klein indicated that 
evaluation of the ears revealed atelectasis of the right ear 
and high frequency sensorineural hearing loss in both ears.  

In July 1998, the veteran was afforded a VA audiometric 
examination.  At that time, the veteran told the examiner 
that while flying aboard an airplane in service in 1956, he 
experienced an "air-like" sensation in his right ear 
followed by a marked and sudden reduction in the pain.  The 
veteran related that he saw a physician (inservice examining 
physician) in California who noted scar tissue on his right 
ear drum, but no hearing tests were performed.  Audiometric 
examination revealed bilateral and fairly symmetrical hearing 
loss.  A review of the evaluation shows hearing loss as 
contemplated under 38 C.F.R. § 3.385 (1998).  

In sum, the medical records showed that hearing loss was 
first diagnosed many years after the veteran's discharge from 
service.  Although the veteran reported that he suffered a 
perforated right ear drum during service, his post-service 
examiners merely documented his report of that history.  The 
veteran never reported to an examiner that he was exposed to 
acoustic trauma during service nor did any of the examiners 
attribute the etiology of the veteran's current hearing loss 
to acoustic trauma or to acoustic trauma in service.  There 
is no independent medical opinion relating current hearing 
loss disability to service.  As such, there is no medical 
evidence showing that there is any relationship whatsoever 
between service and his currently diagnosed hearing loss.  
Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnosis of hearing loss and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for hearing loss is 
not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for hearing loss is denied as not well-grounded.


REMAND

In a July 1980 decision, the Board denied entitlement to 
service connection for a right ear disorder.  The Board 
decision is final and cannot be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108 
,7105 (West 1991).

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1998).  According to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), an RO or Board decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the Board's July 1980 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the Board 
must remand this case for the RO to consider the veteran's 
claim to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens the veteran's 
claim, the RO must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and, 
thereafter, if the claim is well-grounded, the RO should 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again determine whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for hearing loss in light of Hodge.  If 
the RO reopens the veteran's claim, the 
RO should determine if the veteran's 
claim for service connection is well-
grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  Elkins.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







